IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1316-09



BRUCE J. COSSETT a/k/a FRANCIS CAHILL, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
DENTON COUNTY 


Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 9.3 and
68.4(i),  because the original petition is not accompanied by 11 copies and the petition
does not contain a copy of the opinion of the court of appeals..
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.

Delivered: February 24, 2010
Do Not Publish